Citation Nr: 1343425	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  12-10 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent from August 9, 2010 to August 23, 2010, for posttraumatic stress disorder (PTSD).  (A 100 percent rating was assigned based on hospitalization from August 24, 2010 to February 28, 2011).

2.  Entitlement to a rating in excess of 50 percent since March 1, 2011, for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted an initial entitlement to a 50 percent evaluation for PTSD.

In a March 2012 substantive appeal, the Veteran requested a Central Office Board hearing.  This hearing was scheduled in August 2012; however, the Veteran failed to report.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In October 2010, the Veteran was granted service connection and awarded a rating of 50 percent, effective August 9, 2010, and a rating of 100 percent, effective August 24, 2010, due to temporary hospitalization pursuant to 38 C.F.R. § 4.29.  In a February 2011 rating decision, the Veteran's disability evaluation was reduced back to his initial rating of 50 percent, effective March 1, 2011, the date of discharge from the hospital.  

The Veteran was examined by VA in February 2011.  The Veteran's representative argues in an August 2012 written brief that the Veteran's service-connected PTSD has worsened since the February 2011 VA examination.  The Board notes that records from March 1, 2011, after the Veteran was discharged from his period of psychiatric hospitalization, is limited.  The Board finds that there is not enough information to accurately assess the level of impairment caused by his service-connected PTSD following his period of hospitalization.  In light of the foregoing, the Veteran should be scheduled for another VA examination.

The VA treatment records from 2011 until February 2012 indicate that the Veteran was receiving periodic VA treatment for his service-connected PTSD.  Attempts should be made to associate with the record all VA psychiatric treatment reports from February 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to obtain all VA outpatient and any inpatient treatment concerning the Veteran's service-connected PTSD from February 2012 to the present.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of the Veteran's service-connected PTSD.  In this regard, the examiner should identify each symptom associated with the service-connected PTSD.  Thereafter, for each associated symptom, the examiner should discuss the level of social and occupational impairment caused by such associated symptom.  The examiner should assign a GAF score pertaining only to the Veteran's service-connected PTSD.  Thereafter, the examiner should explain the score's meaning.  The examiner should also address whether the service-connected PTSD prevents the Veteran from obtaining and retaining a substantially gainful occupation.  In this regard, the examiner should identify the PTSD symptoms which prevents the Veteran from obtaining and retaining a substantially gainful occupation.

3.  Thereafter, readjudicate the claim for a higher rating for PTSD.  If the benefit continues to be denied issue the Veteran a supplemental statement of the case.  Give the Veteran and his representative an opportunity to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K.OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


